   Case 8-20-72041-reg             Doc 16-4       Filed 06/04/20       Entered 06/04/20 18:45:35




UNrTED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
CENTRAL !SLIP DIVISION
------------------------------------------------------------------X
IN RE:                                                                Chapter l l

WINDWARD LONG, LLC                                                    Case I o.: 8-20-72041-REG

Debtor,
-----------------------------------------------------------------X

STATE OF FLORfDA                            )
                                            )        s.s:
COUNTY OF MIAMI DADE                        )


          Yonel Devico being duly sworn deposes and says:

          l.      l am the sole member of Windward Long, LLC ('·Debtor").

          2.      Debtor is a Delaware limi1ed liability company, with an address of 1688 Meridian

Avenue - 6th Floor, Miami Beach, FL 33139.

          3.      The Debtor's sole asset is the real property known commonly known as 226

Lawson Street, Hempstead, New York 11550 (the "Collateral").

          4.      Debtor obLained the Collateral via a referee's deed dated August 7, 2017.

          5.     On May 12. 2020, Windward Long, LLC filed a voluntary petition under Chapter

11 - Subchapter V ol'the U.S. Bankruptcy Code. See ECF Doc No.: I.

          6.      On May 26, 2020, a 341 Meeting was conducted.

          7.      Debtor is filing this motion lo obtain financing to pay off creditors and renovate the

Collateral. Debtor is requesting Lo obtain $79,500.00 in financing.

          8.      DebLor has aLLached its budgeL to the motion and slates how the money will be spent

to improve the Collateral to increase its value.

         9.      Debtor solicited three (3) lenders, only two (2) or which provided offers.
   Case 8-20-72041-reg                   Doc 16-4      Filed 06/04/20         Entered 06/04/20 18:45:35




         IO.     The loan terms provided by Loyd funding LLC Wt!re the: most favorable terms. The

loan documents me attached to the motion.

         11.      Loyd Funding LLC will only provide: lending if it i!:, given a supc:rprioricy lien

against the Collateral.

         12.      It is respectfully requested that the court grant Debtor's motion seeking relief to
                                                                     f
obtain funding in the amount of $79,500.00 to pay of creditors and to renovate the collateral.

Dated:   1;'/1 /(,      }'0 -

                                                                    WINDW                    NG, LLC

                                                           By:
                                                                                                               (r,
                                                                                                                I
                                                            ame:                                          /(
                                                           Title:
                                                                                                      I
                                                                    ------+---1-...;;.....-.._...--:, (ll


STATE OF FLORIDA                               )
                                               ) ss.
COUNTY OF MIAMI DADE                           )

                 -
                          L_____ ,
         On �-Ji_i_, 1_c. __
                               I }1,./                             /
                                                                    1
                                               2020, be fore me, _/__1·_f'
                                                                            1
                                                                        ' _f_
                                                                                             t?.
                                                                                      • _'L_l"'l<'.l_rri_-:1_·, a Notary Public
                                                                              :_,,_,,__

                                                                         I.           /"'-
in and for said County and Stale, personally appeared _!J    "fl_,,.c....;._
                                                       :........;.      / _ ___;:�....::v_,"""�""'O_, who is personally

known to me Lo be the person whose name is subscribed to the within instrument and

acknowledged to me that he executed the same in his authorized capacity, and that by his signature

on the instrument the person, or the entity upon behalf or which the person acted. executed the

instrument.

                                   2 JI?               2
                                                                         /-
My Commission Expires: I                   1/'202



                                                                                  otary Public

         [NOTARY SEAL)
